Citation Nr: 0731365	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a bilateral hand 
disorder. 

3.  Entitlement to an increased initial rating for a left 
shoulder disability, now rated as 10 percent disabling. 

4.  Entitlement to an increased initial rating for a right 
knee disability, now rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
October 2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back and bilateral hand 
disorders and that denied increased ratings for left shoulder 
and right knee disabilities. 

The veteran testified before the Board sitting at the RO in 
May 2007.  A transcript of the hearing is associated with the 
claims file. 
 
The issues of service connection for a bilateral hand 
disorder and increased initial ratings for a left shoulder 
and right knee disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

1.  The veteran does not have a diagnosed chronic low back 
disability. 



CONCLUSION OF LAW

1.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 
(2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2005.  This 
document discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded. 

In this appeal, the veteran was provided with this notice in 
April 2006, after the date of the initial unfavorable 
decision in March 2006.  While the RO's letter was issued 
after the rating decision, the Board finds that any defect 
with respect to the timing of the notice requirement is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board notes that the Court specifically stated 
in Pelegrini that it was not requiring the voiding or 
nullification of any action or decision, only finding that 
appellants are entitled compliant notice.  Thus, the timing 
of the notice does not nullify the rating action upon which 
this appeal is based, and the Board specifically finds that 
the veteran was not prejudiced by the post-decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  Furthermore, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection for a low back disorder, any 
issues regarding an appropriate disability rating or 
effective date to be assigned are rendered moot.  

If there were any other deficiencies in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  Specifically, the rating decision in March 
2006 and the statement of the case in July 2006 discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Based on the notices provided and the veteran's 
responses and contentions, it is found that he is reasonably 
expected to understand what is needed in this case.  Thus, VA 
has satisfied its duty to notify the appellant. 


In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in Army units as a combat vehicle gunner 
including service in Operation Enduring Iraqi Freedom.  He 
contends that his low back disorder first manifested in 
service.  

Low Back Disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  

Service medical records showed that the veteran sought care 
in January 1998 at a military clinic for mid-back pain that 
occurred after lying supine for more than 10 minutes.  
Notably, this treatment report precedes the start of active 
duty and was ten days prior to his enlistment examination.  
The veteran reported no previous trauma.  An examiner noted 
tenderness to palpation but no deformities, abnormal gait, or 
other deficits.  The examiner diagnosed muscle strain and 
prescribed a muscle relaxant.  No back pain or other back 
abnormalities were reported by the veteran or noted by the 
examiner in a January 1998 enlistment physical examination.  

In October 2000, the veteran sought treatment for left knee 
pain but reported that he had experienced unspecified back 
pain for two years.  There was no examination, diagnosis, or 
treatment of the back on this occasion.  In a July 2003 post-
deployment questionnaire, the veteran denied any back pain 
during his year-long deployment to Iraq.  

In February 2005, the veteran sought treatment for back pain 
that he experienced since a football injury to his left 
shoulder the previous September.  He reported moderate pain 
that radiated to his buttocks and left leg especially when 
bending or running.  X-rays of the lumbar spine were 
negative.  The examiner diagnosed "referred pain" from the 
shoulder injury and prescribed exercises but no pain 
medication in addition to that already prescribed for his 
shoulder.  In July 2005, a Medical Evaluation Board found him 
partially disabled by the shoulder injury and not fit for 
further service.  In the associated July 2005 physical 
examination, the veteran denied any recurrent back pain or 
problems, and the examiner noted no spine or musculoskeletal 
abnormalities except for deficits of the left shoulder.    

In January 2006, a VA examiner noted a review of the entire 
record and the veteran's report that he started noticing back 
pain in basic training.  He reported that he currently 
experienced pain only after standing for 10 minutes and that 
the pain occurred daily for two to four hours.  He reported 
that the pain slows but does not preclude him from performing 
tasks at his job in a warehouse.  The examiner noted a range 
of motion of 90 degrees flexion, 30 degrees extension, 30 
degrees lateral flexion, and 40 degrees rotation, all without 
pain.  There was no loss of motion due to fatigue or weakness 
on repetition. The examiner noted no tenderness, muscle 
spasms, or leg raising deficits.  X- rays showed no 
abnormalities.  

In a May 2007 Board hearing, the veteran acknowledged that he 
had never been diagnosed with a lumbar spine disorder.  He 
state that he was seeking medical evidence to support his 
contention.  The record was held open for 60 days.  No 
additional evidence was received.  

The Board concludes that service connection for a low back 
disorder is not warranted because there is no medical 
evidence of a current disability or a chronic disorder that 
first manifested in service.   As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Left Shoulder and Right Knee

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disabilities, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disabilities may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

Limitation of motion of the non-dominant arm warrants a 20 
percent rating if motion is limited to the shoulder level, 20 
percent if motion is midway between the side and shoulder; 
and 30 percent if motion is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.   Impairment 
of the non-dominant clavicle or scapula warrants a 10 percent 
rating for malunion of the clavicle or nonunion without loose 
movement.  A 20 percent rating is warranted if there is 
dislocation or non-union with loose movement.  There is no 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptomatic removal of cartilage of the knee warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
There are no higher ratings.

Degenerative arthritis, recurrent subluxation, lateral 
instability, genu recurvatum, ankylosis, impairment of the 
tibia and fibula, and muscle deficits affecting knee function 
are not indicated in this case.  Thus, those particular 
criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5259, 5262, 5263, 5315 (2007).

A January 1998 enlistment physical examination showed that 
the veteran's right hand is dominant.  Service medical 
records showed that the veteran sustained a closed separation 
of the left acromioclavicular joint while playing football in 
September 2004.  In March 2005, the veteran underwent 
arthroscopy and an open distal clavicle resection.  In a June 
2005 examination concurrent with a Medical Evaluation Board, 
a physician noted the veteran's reports of post-surgery pain 
for which he took medication once per week.  The physician 
noted a decreased range of motion and guarding but no 
swelling or gross instability.  He prescribed physical 
therapy and restricted the veteran's military activities.  
The veteran received a medical discharge with severance pay 
for a left shoulder disability.  

Service medical records also showed that the veteran sought 
treatment for right knee pain in July 2001.  The examiner 
noted the veteran's reports of recurrent pain for the 
previous year with popping on exercise and intermittent edema 
and episodes of "giving way."  The examiner noted a full 
range of motion with no swelling or signs of acute trauma.  
X-rays were ordered but no clinical results are of record.  
The examiner diagnosed right knee pain but no chronic 
disorder.  In a July 2005 physical examination, the veteran 
denied any knee trouble or painful or swollen joints, and the 
examiner noted no knee abnormalities. 

In January 2006, a VA examiner reviewed the entire file and 
conducted an examination of the veteran's left shoulder and 
right knee. 

Regarding the left shoulder, the examiner noted that the 
veteran denied constant pain, stiffness, swelling, 
instability or locking.  He did report moderate flare-up pain 
about four times per week stimulated by sleeping position and 
weather changes.  He avoided lifting with the left arm and 
shoulder.  On examination, active abduction was 160 degrees 
and passive abduction was 170 degrees without pain.  There 
was no additional loss of function due to weakness or fatigue 
on repetition.  X-rays showed a missing distal portion of the 
left clavicle and hypertrophic bone formation.  The examiner 
diagnosed degenerative joint disease of the left shoulder. 

Regarding the knee, the examiner noted the veteran that the 
veteran denied constant pain, stiffness, swelling, locking, 
or instability.  The veteran reported moderate flare-up pain 
about four times per week stimulated by running or bending of 
the knee.  On examination, flexion was 90 degrees without 
pain and 110 degrees with pain.  Extension was zero degrees.  
There was no additional loss of function due to weakness or 
fatigue on repetition. The examiner noted mild crepitus but 
no instability recurrent subluxation, genu recurvatum, 
ankylosis, impairment of the tibia and fibula, or muscle 
deficits affecting knee function.  X-rays were normal.  The 
examiner diagnosed chondromalacia of the right knee.  
Chondromalacia is abnormal softening of cartilage.  McIntosh 
v. Brown, 4 Vet. App. 553, 556 (1993). 
 
In a May 2007 Board hearing, the veteran stated that the 
examiner who conducted the January 2006 examination did not 
employ a goniometer in measuring limitation of motion.  He 
stated that he was told to move his shoulder and, in 
response, he reached forward and rotated his shoulder in 
place.  He further stated that the knee examination consisted 
of assuming a supine position on the examining table and 
raising his knee to his chest.  Both the shoulder and knee 
movements were repeated twice.  The motion was not tested 
against resistance.  The veteran further stated that he was 
receiving on-going treatment at a VA clinic and that his 
symptoms have become worse over the previous six months.  He 
stated that he was not receiving physical therapy.  However, 
he described increased soreness at the end of an eight to ten 
hour workday in a warehouse lifting boxes and operating a 
forklift.  He stated that he used ice and medication to 
relieve pain after work. 

The Board concludes that an increased initial rating greater 
than 10 percent for a left shoulder disability is not 
warranted because the range of motion of the veteran's left 
arm is not limited to less than shoulder height with no 
additional loss of function due to fatigue.  The Board notes 
that the RO rated the shoulder disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Even though X-rays showed evidence of the clavicle resection 
performed in service, there is no X-ray evidence or comment 
by an examiner of recurrent dislocation, non-union, or 
malunion of the joint.  Therefore, the Board concludes that 
the left shoulder disability is more appropriately rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 as 
there is X-ray evidence of degenerative arthritis with 
noncompensable limitation of motion.  No higher rating is 
warranted as there is no loose movement and no compensable 
limitation of motion.  

The Board concludes that an increased rating greater than 10 
percent for a right knee disability is not warranted.  There 
is no compensable limitation of motion because knee flexion 
is greater than 45 degrees and extension is to less than 10 
degrees with no additional loss of function due to fatigue.  
There is no specific diagnostic code for chondromalacia.  The 
Board concludes that the most appropriate analogous 
diagnostic code is Diagnostic Code 5259 for symptoms related 
to the removal of cartilage because it relates to the 
affected part of the knee structure.  A 10 percent rating is 
the highest available under this diagnostic code.  Other 
diagnostic codes are not appropriate because there is no 
evidence of subluxation, instability, malunion of the bone 
structure, muscle deficits, or X-ray evidence of degenerative 
arthritis.  

The Board carefully considered the veteran's May 2007 hearing 
testimony that the January 2006 examination was not adequate, 
that he received recent VA treatment, and that his symptoms 
had worsened over the previous six months.    

The Board concludes that the January 2006 examination was 
adequate for rating purposes.  The Board is mindful that 
regulations consider the use of a goniometer as indispensable 
in the measurement of limitation of motion.  38 C.F.R. § 4.46 
(2007).  However, in this case, the limitation of motion 
criteria for a higher rating for the left shoulder is 
described as arm motion to shoulder level, an observation 
that by definition does not suggest the use of a precise 
measurement device.  The next higher rating for limitation of 
motion of the knee requires flexion less than 45 degrees or 
extension greater than 10 degrees.  The examiner noted 
flexion at 90 degrees and extension at zero degrees (the 
normal limit).  The Board concludes that the examiner's 
measurements are credible even if a precise measurement 
device was not employed as the criteria for a compensable 
rating was observable on inspection.  Finally, the Board is 
unable to conclude that the examiner's comments on additional 
loss of function due to weakness and fatigability are 
necessarily invalid because of the manner of the examination.  
These conclusions require medical judgment and the examiner 
had the opportunity to view the veteran's knee and shoulder 
mobility during several movements in the examining room.  
Finally, the veteran's descriptions of his performance of 
manual labor and forklift operations during eight to ten hour 
workdays do not suggest that the range of motion of his 
shoulder and knee are further limited by weakness and 
fatigue.  

The Board also concludes that additional recent records of VA 
treatment are not necessary to decide the claim.  The veteran 
stated that this treatment did not involve physical therapy.  
The veteran does not use support devices.  He testified that 
his treatment is entirely post-workday ice and pain 
medication.  He did not indicate that the range of motion or 
loss of function of either joint was more limited than 
previously measured or that there were other symptoms such as 
dislocations, locking, or instability.  Again, he stated that 
he continued to perform lifting and machinery operations at 
work albeit with continued soreness.  The current symptoms 
are not associated with any criteria that indicate that a 
higher rating is warranted. 

Furthermore, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's left shoulder and right knee disabilities each 
warrant ratings not greater than 10 percent.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied. 

An increased rating greater than 10 percent for a left 
shoulder disability is denied. 

An increased rating greater than 10 percent for a right knee 
disability is denied. 



REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a bilateral hand disorder is 
necessary. 

Service medical records showed that the veteran was examined 
and treated for swelling, redness, stiffness, numbness, 
cramping, and pain of the fingers of both hands in March 
1998, November 2000, December 2003, and July 2004.  Several 
examiners noted the veteran's reports that the condition was 
exacerbated by exposure to cold weather.  On the latter three 
occasions, the examiners diagnosed Raynaud's phenomena (a 
vascular disorder).  One examiner noted that the veteran 
reported receiving that diagnosis at age 17.  No chronic 
vascular or hand abnormalities were noted by the veteran or 
examiners on a July 2005 discharge physical examination. 

In January 2006, a VA examiner noted the veteran's reports of 
pain and stiffness of his wrists since 2002.  The examiner 
measured the range of motion of the wrist and noted that X-
rays of the wrists and hands were normal.  He diagnosed no 
wrist abnormalities.  However, the Board concludes that the 
examination is not adequate because neither the veteran nor 
the examiner discussed Raynaud's phenomena or any of its 
related vascular symptoms of the fingers.  An additional 
examination is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (c) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his hands by an 
appropriately qualified VA examiner. 
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
any disabilities of the hands including 
Raynaud's phenomena, vascular deficits, 
or the residual conditions from exposure 
to cold.  Request that the examiner 
provide an opinion whether any disability 
of the hands found is at least as likely 
as not (50 percent or greater 
possibility) related to Raynauld's 
phenomena, exposure to cold in service, 
or any other aspect of service.  

2.  Then, readjudicate the claim for 
service connection for a bilateral hand 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


